Citation Nr: 1547944	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  15-23 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date prior to September 26, 2003, for the grant of separate award for left lower extremity numbness. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1977 to January 1981 and from February 1982 to March 1985.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2012 and September 2014 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In pertinent part of the July 2012 rating decision, the RO implemented a June 2012 Board decision to grant an effective date of September 26, 2003 for separate award for left lower extremity numbness as secondary to lumbar spine disability.  The Veteran expressed his dissatisfaction with the RO's July 2012 rating decision that implemented the effective date of September 26, 2003.  In the September 2014 notification letter, the RO informed the Veteran that his attempt to appeal the Board's June 2012 was untimely, and that the RO did not make an independent decision when implementing BVA's decision.  The Veteran appealed.

The Veteran was issued a June 2015 statement of the case (SOC), in which the issue on appeal was characterized as the Veteran's disagreement with June 2012 Board decision as untimely.  The Veteran perfected his appeal.  The Veteran has consistently asserted that he disagrees with the assigned effective date awarded in the June 2012 Board decision (and implemented by the July 2012 rating decision).  The Board has re-characterized the issue on appeal as to better reflect the Veteran's contention.   

In addition, the Board notes that a personal hearing was requested in a VA Form 9 dated in January 2015.  However, in a May 2015 VA Form-9, the Veteran indicated that he did not desire a hearing.  Therefore, the Board considered the hearing requested withdrawn.  

A review of the record reflects that the Veteran has submitted claims for increased ratings for his service-connected disabilities, to include psychiatric, lumbar spine, left lower extremity, residuals of hernia, hepatitis B, and varicose veins, and claim for service connection for right leg disorder, to include consideration for compensation under 38 U.S.C.A. § 1151 for additional disability.  These matters have not yet been addressed by the Agency of Original Jurisdiction (AOJ) and are referred back for appropriate action. 


FINDINGS OF FACT

1.  The issue of entitlement to an effective date prior to September 26, 2003, for the grant of service connection for left lower extremity numbness was addressed in a June 2012 Board decision.  The Veteran did not appeal the decision to the United States Court of Appeals for Veterans Claims (Court).

2.  The current appeal fails to allege specific error of fact or law for the Board to decide.


CONCLUSION OF LAW

The claim of entitlement to an effective date prior to September 26, 2003, for the grant of service connection for left lower extremity numbness, is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially asserts that he is entitled to an effective date prior to September 26, 2003, for the grant of service connection for left lower extremity numbness.  This matter was previously considered and denied by the Board in a June 2012 decision. 

As a matter of history, the record shows that the Veteran originally appealed a February 2000 rating decision that granted and assigned a compensable evaluation for lumbar spine disability. The Veteran initiated an appeal as to the initial assigned rating for lumbar spine disability, to include consideration of any neurologic impairment (claimed as numbness and weakness) in the left lower extremity, on March 10, 2000.  The Veteran's claim was continuously adjudicated thereafter, including the October 2005 rating decision, in which the RO awarded a separate 10 percent evaluation for radiculopathy of the left lower extremity as secondary to lumbar spine disability, effective from September 27, 2004.  The Veteran perfected an appeal of the assigned effective for the separate compensable award for left lower extremity.  

In a June 2012 decision, the Board considered the Veteran's claim for an earlier effective date for separate award of left lower extremity, and awarded an effective date of September 26, 2003, and not earlier.  In that decision, the Board specifically acknowledged that the Veteran's originally claim was received on April 21, 1997 included left lower extremity complaints; however, since the separate award was granted pursuant to the liberalizing change to 38 C.F.R. § 4.71a, effective from September 26, 2003, an effective date prior the date of the amended law could not be assigned.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 69 Fed. Reg. 25179 (2004); see also, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  Ultimately, the Board found that the proper assignment of effective date for the Veteran's separate award for left lower extremity numbness as secondary to lumbar spine disability was September 26, 2003, the exact effective date of the liberalizing changes to 38 C.F.R. § 4.71a, and denied the assignment of an effective date prior to September 26, 2003 for the separate award for left lower extremity numbness.  

A July 2012 rating decision implemented the June 2012 Board's award of an effective date of September 26, 2003 for separate award for left lower extremity numbness.  Notably, the July 2012 rating decision was merely an administrative action and not an appealable decision as the RO did not have any discretion in awarding the effective date already assigned by the Board.  Thus, the appropriate decision that the Veteran should have appealed was the June 2012 Board decision that determined the assigned earlier effective date of September 26, 2003.  See DiCarlo v. Nicholson, 20 Vet.App. 52, 55-56 (2006) (under res judicata there can only be one valid decision on any adjudicated issue or claim and that decision is the only appropriate target for any future collateral attack on that issue or claim).

A review of the record does not reflect that the Veteran filed a notice of disagreement with the Court of Appeals of Veterans Claims (Court) within 120 days of the decision, nor has he filed a Motion for Reconsideration, Motion to Vacate or Motion for Revision of the Board's June 2012 decision at any point.  The June 2012 Board decision is final.  See 38 C.F.R. §§ 20.1001, 20.1100, 20.1404 (2014); Court R. 4.  Since the matter has already been addressed in a final Board decision, there remains no error or fact of law for the Board to determine in this appeal and the claim must be dismissed. 

In addition, the Board does not construe the Veteran's assertions as a motion for revision of the June 2012 Board decision.  Motions for revision of a Board decision based on clear and unmistakable error have specific content and filing requirements.  38 C.F.R. § 20.1404.  Those requirements include identifying the date of the Board decision to which the motion relates.  38 C.F.R. § 20.1404(a).  The motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  38 C.F.R. § 20.1404(b).  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Id.  Motions that do not comply with these specific content and filing requirements shall be dismissed without prejudice for refiling.  38 C.F.R. § 20.1404(a),(b).  

In this case, the Veteran has not argued that the Board erred in its June 2012 decision.  Rather, the Veteran has consistently asserted that the RO improperly implemented the award granted in the Board's June 2012 decision.  A moving party has only one chance at a motion of revision based on clear and unmistakable error, after which any future motion will be dismissed with prejudice, 38 C.F.R. § 20.1409(c).  Since the Veteran has not asserted clear and unmistakable error with any degree of certainty, the Board will not interpret his assertions as a motion for revision so as not to prejudice his single opportunity at a motion for revision based on clear and unmistakable error regarding the June 2012 decision. 

Accordingly, the Veteran's claim for entitlement to an effective date prior to September 26, 2003, for the grant of service connection for left lower extremity is dismissed.


ORDER

Entitlement to an effective date prior to September 26, 2003, for the grant of service connection for left lower extremity is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


